157 Ga. App. 578 (1981)
278 S.E.2d 154
MOSLEY
v.
THE STATE.
61011.
Court of Appeals of Georgia.
Decided February 19, 1981.
*579 Michael E. Hancock, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, R. Michael Whaley, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Mosley was convicted in the Superior Court of Fulton County of voluntary manslaughter. He appeals (1) on the general grounds and (2) contends the trial court erred in allowing a state exhibit, a written statement by appellant, to go to the jury.
On the night of November 21, 1979, Jerome Vincent was shot and killed in Atlanta. The police were called and when Officer Beavers arrived at the scene, Mosley approached him and said "[y]ou want to talk to me, I just shot the guy." On trial Mosley testified that he and Vincent got into an argument and Vincent wanted to fight. Mosley did not want to fight, but he went to a friend's and got a gun. Mosley returned to his apartment, and Vincent, who was there, kept arguing and pointing his finger at Mosley. Mosley testified that Vincent wouldn't leave him alone, and when Vincent reached back on the table and picked up what Mosley thought was a knife, Mosley shot him. Mosley testified, in essence, that he shot Vincent in self-defense.
1. It is well settled that the weight of the evidence and the credibility of witnesses are questions for the triers of fact. State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975); Jones v. State, 147 Ga. App. 779, 781 (250 SE2d 500) (1978). This court passes on the sufficiency of the evidence, not its weight, which was considered by the jury, Dillard v. State, 147 Ga. App. 587, 588 (249 SE2d 640) (1978), and we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant's guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).
2. Appellant's statement was admitted for impeachment purposes and allowed to go to the jury. Appellant made no objection to the statement's admission at trial, and it is well settled that this court will not consider questions raised for the first time on appeal. Sanders v. State, 134 Ga. App. 825, 826 (216 SE2d 371) (1975).
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.